DETAILED ACTION

This Office Action is in response to the Amendment filed 6/21/2021.  Due to the claim amendments, the previous rejections under 35 U.S.C. 112(b) have been withdrawn.  Claims 1-20 are currently pending in the application.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments have been considered but are moot because the arguments do not apply to the new grounds of rejection made in view of newly cited Filsfils et al. (U.S. Publication US 2006/0164975 A1).
The independent claims have been amended to include limitations directed adding both (1) a forwarding label and (2) a further label indicating that a backup detour is being made to data packets being forwarded to a backup next hop.  Although previously cited Scudder et al. teaches various embodiments of indicating that a packet has been rerouted using FRR including adding an FFR bit (See Figure 3 of Scudder et al.), using different session IDs indicating a packet has been rerouted according to FRR (See Figure 4 of Scudder et al.), using EXP bits to indicate a packet’s FRR status (See 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-11, 13-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Scudder et al. (U.S. Publication US 2006/0221813 A1) in view of Filsfils et al. (U.S. Publication US 2006/0164975 A1).
With respect to claim 1, Scudder et al. discloses a computer-implemented method for avoiding loops in a communications network (See page 4 paragraph 42, pages 6-7 paragraphs 58-60, and Figure 7 of Scudder et al. for reference to a device comprising a processor and memory storing instructions implementing a method of performing rerouting of packets while avoiding loops).  Scudder et al. also discloses a) receiving, by a first data forwarding device, a data packet to be forwarded over a label-switched path (LSP) (See page 4 paragraph 43, page 7 paragraph 68, and Figure 9 of Scudder et al. for reference to receiving an MPLS data packet, i.e. a packet received over a LSP).  Scudder et al. further discloses b) determining a next hop of the data packet received (See page 6 paragraph 53, page 7 paragraph 68, and Figures 5 and 9 of Scudder et al. for reference to extracting an MPLS label stack from the received packet and performing a lookup in a forwarding table, wherein the lookup determines the packet’s next hop based on the label stack).  Scudder et al. also discloses c) determining whether or not the next hop is reachable (See page 7 paragraph 64, page 8 paragraph 69, and Figures 8 and 9 of Scudder et al. for reference to determining whether FRR operations are currently being performed for packets containing the label indicating the next hop, wherein if FRR operations are being performed, it is an indication that the next hop is not reachable).  Scudder et al. further discloses d) responsive to determining that the next hop is not reachable, 1) determining (i) a backup next hop and (ii) a forwarding label associated with the backup next hop, and 2) adding to the data packet, (1) the forwarding label and (2) information indicating that a backup detour is being made, to generate an updated data packet, and 3) forwarding, by the data forwarding device, the updated data packet to the backup next hop (See page 7 paragraph 66, page 8 paragraphs 70-72, and Figures 8 and 9 of Scudder et al. for reference to if FRR operations are being performed, advancing to step 960 where the packet is protected based on the label lookup table that indicates a backup label stack that should be included in FRR rerouted packets, such that the backup label stack is added to the packet along with an FRR identifier, which is information indicating that a backup detour is being made, before the packet is forwarded to the backup next hop in step 965).  Scudder et al. also discloses otherwise, responsive to determining that the next hop is reachable, forwarding the data packet using a forwarding label associated with the next hop (See page 8 paragraph 69 and Figure 9 of Scudder et al. for reference to if it is determined that FRR operations are not currently underway, i.e. meaning the next hop is currently reachable, the received data packet is forwarded to its next hop destination at step 935).  Although Scudder et al. teaches various embodiments of indicating that a packet has been rerouted using FRR including adding an FFR bit (See Figure 3 of Scudder et al.), using different session IDs indicating a packet has been rerouted according to FRR (See Figure 4 of Scudder et al.), using EXP bits to indicate a packet’s FRR status (See Figure 5 of Scudder et al.), and setting a specific TTL field value in a VPN label to indicate a packet has been FRR rerouted (See Figure 6 of Scudder et al.), Scudder et al. does not specifically disclose using a further label indicating that a backup detour is being made.  However, Filsfils et al., in the field of communications, discloses that a FRR rerouted packet may be indicated by including a VPN label in a data packet in addition to a next hop forwarding IGP label, wherein the VPN label includes different values indicating whether the data packet is protected, i.e. FRR rerouted, or non-protected, i.e. not FRR rerouted (See page 5 paragraphs 49-50, page 8 paragraph 68, and Figure 3 of Filsfils et al.).  It has been held that substituting different prior art techniques of performing the same function are merely obvious variations of the prior art.  In this specific case, substituting any one of the embodiments disclose by Scudder et al. used to indicate that a packet has been rerouted according to FRR (i.e. the embodiments of Figure 3-6 of Scudder et al.) with the embodiment of Filsfils et al. using a further label indicating a packet has been rerouted according to FRR (i.e. the embodiment of Figure 4 of Filsfils et al.) is merely an obvious variation of the prior art since the different embodiments each result in the same advantage of allowing a device receiving a data packet to determine whether or not the data packet has been subjected to a FRR reroute.  Therefore, the claimed 
With respect to claim 2, as shown above in the rejection of claim 1, Filsfils et al. renders obvious using a further label indicating that a backup detour is being made (See page 5 paragraphs 49-50, page 8 paragraph 68, and Figure 3 of Filsfils et al.). Filsfils et al. also discloses wherein the information indicating that a backup detour is being made is one of (A) a special purpose label, (B) an extended special purpose label, and (C) an allocated label (See page 8 paragraph 68 of Filsfils et al. for reference to different VPN labels being allocated to indicate FRR protected packets, i.e. the labels are allocated labels).  Thus, this claim is rendered obvious for the same reasons as applied above to claim 1.
With respect to claim 3, Scudder et al. discloses wherein the act of adding to the data packet, the forwarding label and information indicating that a backup detour is being made, to generate an updated data packet, includes replacing a forwarding label on the data packet received with the forwarding label associated with the backup next hop (See page 3 paragraph 20, page 7 paragraph 66, and Figure 8 of Scudder et al. for reference to including the backup label stack in rerouted packets, wherein adding the label includes removing, i.e. replacing, the packet’s top-most label and then pushing a new label value associated with the packet’s next hop onto the top of the stack).  Scudder et al. also discloses pushing a label used to indicate that a backup detour is being made (See page 8 paragraph 72 and Figure 9 of Scudder et al. for reference to adding the FRR identifier to the packet’s MPLS label stack).  As shown above in the rejection of claim 1, Filsfils et al. renders obvious using a further (See page 5 paragraphs 49-50, page 8 paragraph 68, and Figure 3 of Filsfils et al.).  Thus, this claim is rendered obvious for the same reasons as applied above to claim 1.
With respect to claim 4, as shown above in the rejection of claim 1, Filsfils et al. renders obvious using a further label indicating that a backup detour is being made (See page 5 paragraphs 49-50, page 8 paragraph 68, and Figure 3 of Filsfils et al.). Filsfils et al. also discloses wherein the information indicating that a backup detour is being made is one of (A) a special purpose label, (B) an extended special purpose label, and (C) an allocated label (See page 8 paragraph 68 of Filsfils et al. for reference to different VPN labels being allocated to indicate FRR protected packets, i.e. the labels are allocated labels).  Thus, this claim is rendered obvious for the same reasons as applied above to claim 1.
With respect to claim 5, Scudder et al. discloses wherein the act of adding to the data packet, the forwarding label and information indicating that a backup detour is being made, to generate an updated data packet, includes stacking the forwarding label associated with the backup next hop over a forwarding label on the data packet received (See page 3 paragraph 20, page 7 paragraph 66, and Figure 8 of Scudder et al. for reference to including the backup label stack in rerouted packets, wherein adding the label includes stacking a new label value associated with the packet’s next hop onto the top of the label stack).  Scudder et al. also discloses pushing a label used to indicate that a backup detour is being made (See page 8 paragraph 72 and Figure 9 of Scudder et al. for reference to adding the FRR identifier to the packet’s MPLS label stack).  As shown above in the rejection of claim (See page 5 paragraphs 49-50, page 8 paragraph 68, and Figure 3 of Filsfils et al.).  Thus, this claim is rendered obvious for the same reasons as applied above to claim 1.
With respect to claim 6, as shown above in the rejection of claim 1, Filsfils et al. renders obvious using a further label indicating that a backup detour is being made (See page 5 paragraphs 49-50, page 8 paragraph 68, and Figure 3 of Filsfils et al.). Filsfils et al. also discloses wherein the information indicating that a backup detour is being made is one of (A) a special purpose label, (B) an extended special purpose label, and (C) an allocated label (See page 8 paragraph 68 of Filsfils et al. for reference to different VPN labels being allocated to indicate FRR protected packets, i.e. the labels are allocated labels).  Thus, this claim is rendered obvious for the same reasons as applied above to claim 1.
With respect to claim 8, Scudder et al. discloses wherein the backup next hop is part of one of (A) a detour LSP, (B) a backup tunnel, (C) a bypass tunnel, (D) an NHOP bypass tunnel, (E) an NNHOP bypass tunnel, and (F) a backup LSP (See pages 4-5 paragraphs 42-43 of Scudder et al. for reference to backup next hop being part of a backup tunnel or MPLS LSP).
With respect to claim 9, Scudder et al. discloses e) receiving, by a second data forwarding device on the LSP, an instance of the data packet (See page 4 paragraph 43, page 7 paragraph 68, and Figure 9 of Scudder et al. for reference to receiving an MPLS data packet, i.e. a packet received over a LSP, wherein another device, i.e. a second data forwarding device, may receive a packet from the first data forwarding device and perform the same packet processing steps shown in Figure 9).  Scudder et al. also discloses f) determining a further next hop of the instance of the data packet received (See page 6 paragraph 53, page 7 paragraph 68, and Figures 5 and 9 of Scudder et al. for reference to extracting an MPLS label stack from the received packet and performing a lookup in a forwarding table, wherein the lookup determines the packet’s further next hop based on the label stack).  Scudder et al. further discloses g) determining whether or not the further next hop is reachable (See page 7 paragraph 64, page 8 paragraph 69, and Figures 8 and 9 of Scudder et al. for reference to determining whether FRR operations are currently being performed for packets containing the label indicating the next hop, wherein if FRR operations are being performed, it is an indication that the next hop is not reachable).  Scudder et al. also discloses h) responsive to determining that the further next hop is not reachable, 1) determining whether or not the instance of the data packet received includes the information indicating that a backup detour was made, and 2) responsive to the determination that the instance of the data packet received includes the information indicating that a backup detour was made, dropping the instance of the data packet (See page 8 paragraph 70 and Figure 9 of Scudder et al. for reference to in step 940 analyzing the FRR information to determine whether a FRR has already been performed for the packet, and if it is determined that a further FRR is not permitted, dropping the packet in step 955).  Scudder et al. further discloses otherwise, responsive to determining that the further next hop is available, forwarding the instance of the data packet using a forwarding label associated with the further next hop (See page 8 paragraph 69 and Figure 9 of Scudder et al. for reference to if it is determined that FRR operations are not currently underway, i.e. meaning the next hop is currently reachable, the received data packet is forwarded to its further next hop destination at step 935).  As shown above in the rejection of claim 1, Filsfils et al. renders obvious using a further label indicating that a backup detour is being made (See page 5 paragraphs 49-50, page 8 paragraph 68, and Figure 3 of Filsfils et al.).  Thus, this claim is rendered obvious for the same reasons as applied above to claim 1.
With respect to claim 10, Scudder et al. discloses e) receiving, by a second data forwarding device on the LSP, an instance of the data packet, wherein the instance of the data packet includes an incoming label (See page 4 paragraph 43, page 7 paragraph 68, and Figure 9 of Scudder et al. for reference to receiving an MPLS data packet, i.e. a packet received over a LSP, wherein another device, i.e. a second data forwarding device, may receive a packet from the first data forwarding device and perform the same packet processing steps shown in Figure 9).  Scudder et al. also discloses f) determining a further next hop of the instance of the data packet received using the incoming label (See page 6 paragraph 53, page 7 paragraph 68, and Figures 5 and 9 of Scudder et al. for reference to extracting an MPLS label stack from the received packet and performing a lookup in a forwarding table, wherein the lookup determines the packet’s further next hop based on the label stack).  Scudder et al. further discloses g) determining whether or not the further next hop is reachable (See page 7 paragraph 64, page 8 paragraph 69, and Figures 8 and 9 of Scudder et al. for reference to determining whether FRR operations are currently being performed for packets containing the label indicating the next hop, wherein if FRR operations are being performed, it is an indication that the next hop is not reachable).  Scudder et al. also discloses h) responsive to determining that the further next hop is not reachable, 1) determining whether or not the instance of the data packet received includes the label indicating that a backup detour was made, and 2) responsive to the determination that the instance of the data packet received includes the information indicating that a backup detour was made, dropping the instance of the data packet (See page 8 paragraph 70 and Figure 9 of Scudder et al. for reference to in step 940 analyzing the FRR information to determine whether a FRR has already been performed for the packet, and if it is determined that a further FRR is not permitted, dropping the packet in step 955).  Scudder et al. further discloses otherwise, responsive to determining that the further next hop is reachable, 1) popping the incoming label of the instance of the data packet, 2) removing the label indicating that a backup detour was made if the label indicating that a backup detour was made is at the top a label stack associated with the instance of the data packet, 3) adding an outgoing label if the next hop includes an outgoing label, and 4) forwarding the instance of the data packet using the further next hop (See page 3 paragraph 20, page 8 paragraph 69, and Figure 9 of Scudder et al. for reference to if it is determined that FRR operations are not currently underway, i.e. meaning the next hop is currently reachable, the received data packet is forwarded to its further next hop destination at step 935, wherein the forwarding comprises popping off the top-most label from the label stack, i.e. wherein if the top-most label includes the FRR information indicating FRR has been performed this information is popped off with the top-most label, and then pushing a new label indicating the packet’s next hop onto the top of the stack).  As shown above in the rejection of claim 1, Filsfils et al. renders obvious using a further label indicating that a backup detour is being made (See page 5 paragraphs 49-50, page 8 paragraph 68, and Figure 3 of Filsfils et al.).  Thus, this claim is rendered obvious for the same reasons as applied above to claim 1.
With respect to claim 11, Scudder et al. discloses wherein the backup detour is a segment routed (SR) path defined by a stack of labels (See page 3 paragraph 20 and page 7 paragraph 66 for reference to the paths including the backup paths being defined by stacks of labels used to identify next hops for the packet, such that they are segment routed paths).
With respect to claim 13, Scudder et al. discloses a computer-implemented method for avoiding loops in a communications network (See page 4 paragraph 42, pages 6-7 paragraphs 58-60, and Figure 7 of Scudder et al. for reference to a device comprising a processor and memory storing instructions implementing a method of performing rerouting of packets while avoiding loops).  Scudder et al. also discloses a) receiving, by a first data forwarding device, a data packet to be forwarded over a label-switched path (LSP) (See page 4 paragraph 43, page 7 paragraph 68, and Figure 9 of Scudder et al. for reference to receiving an MPLS data packet, i.e. a packet received over a LSP).  Scudder et al. further discloses b) determining a next hop of the data packet received (See page 6 paragraph 53, page 7 paragraph 68, and Figures 5 and 9 of Scudder et al. for reference to extracting an MPLS label stack from the received packet and performing a lookup in a forwarding table, wherein the lookup determines the packet’s next hop based on the label stack).  Scudder et al. also discloses c) determining whether or not the next hop is reachable (See page 7 paragraph 64, page 8 paragraph 69, and Figures 8 and 9 of Scudder et al. for reference to determining whether FRR operations are currently being performed for packets containing the label indicating the next hop, wherein if FRR operations are being performed, it is an indication that the next hop is not reachable).  Scudder et al. further discloses d) responsive to determining that the next hop is not reachable, 1) determining whether or not the data packet received includes information indicating that the data packet has made a backup detour, and 2) responsive to the determination that the data packet received includes the information indicating the data packet has made a backup detour, dropping the data packet (See page 8 paragraph 70 and Figure 9 of Scudder et al. for reference to in step 940 analyzing the FRR information to determine whether a FRR has already been performed for the packet, and if it is determined that a further FRR is not permitted, dropping the packet in step 955).  Scudder et al. also discloses otherwise, otherwise, responsive to a determination that the data packet received does not include information identifying that the data packet had made a backup detour, determining (i) a backup next hop and (ii) a forwarding label associated with the backup next hop, -popping the incoming label, -adding to the data packet, the forwarding label and information indicating that a backup detour is being made, to generate an updated data packet, and -forwarding, by the data forwarding device, the updated data packet to the backup next hop (See page 3 paragraph 20, page 7 paragraph 66, page 8 paragraphs 70-72, and Figure 9 of Scudder et al. for reference to if it is determined that the packet has not been previously FRR protected, i.e. it does not include the FRR information indicating previous FRR, the received data packet is forwarded to its backup next hop destination at step 965, wherein the forwarding comprises popping off the top-most label from the label stack and then pushing a new label indicating the packet’s next hop onto the top of the stack and well as adding the FRR information indicating that a reroute is being performed).  Scudder et al. further discloses otherwise, responsive to determining that the further next hop is reachable, -popping the incoming label of the instance of the data packet, -removing the label indicating that a backup detour was made if the label indicating that a backup detour was made is at the top a label stack associated with the instance of the data packet, -adding an outgoing label if the next hop includes an outgoing label, and -forwarding the instance of the data packet using the further next hop (See page 3 paragraph 20, page 8 paragraph 69, and Figure 9 of Scudder et al. for reference to if it is determined that FRR operations are not currently underway, i.e. meaning the next hop is currently reachable, the received data packet is forwarded to its further next hop destination at step 935, wherein the forwarding comprises popping off the top-most label from the label stack, i.e. wherein if the top-most label includes the FRR information indicating FRR has been performed this information is popped off with the top-most label, and then pushing a new label indicating the packet’s next hop onto the top of the stack).  Although Scudder et al. teaches various embodiments of indicating that a packet has been rerouted using FRR including adding an FFR bit (See Figure 3 of Scudder et al.), using different session IDs indicating a packet has been rerouted according to FRR (See Figure 4 of Scudder et al.), using EXP bits to indicate a packet’s FRR status (See Figure 5 of Scudder et al.), and setting a specific TTL field value in a VPN label to indicate a packet has been FRR rerouted (See Figure 6 of Scudder et al.), Scudder et al. does not specifically disclose using a further label indicating that a backup detour is being made.  However, Filsfils et al., in the field of communications, discloses that a FRR rerouted packet may be indicated by including a VPN label in a data packet in addition to a next hop forwarding IGP label, wherein the VPN label includes different values indicating whether the data packet is protected, i.e. FRR rerouted, or non-protected, i.e. not FRR rerouted (See page 5 paragraphs 49-50, page 8 paragraph 68, and Figure 3 of Filsfils et al.).  It has been held that substituting different prior art techniques of performing the same function are merely obvious variations of the prior art.  In this specific case, substituting any one of the embodiments disclose by Scudder et al. used to indicate that a packet has been rerouted according to FRR (i.e. the embodiments of Figure 3-6 of Scudder et al.) with the embodiment of Filsfils et al. using a further label indicating a packet has been rerouted according to FRR (i.e. the embodiment of Figure 4 of Filsfils et al.) is merely an obvious variation of the prior art since the different embodiments each result in the same advantage of allowing a device receiving a data packet to determine whether or not the data packet has been subjected to a FRR reroute.  Therefore, the claimed further label indicating a backup detour is being made is obvious in view of the teachings of Filsfils et al.
With respect to claim 14, Scudder et al. discloses a system, the system comprising data forwarding device comprising: a) at least one communications interface; b) at least one processor; and c) at least one storage device storing processor-executable instructions which, when executed by the at least one processor, (See page 4 paragraph 42, pages 6-7 paragraphs 58-60, and Figures 2 and 7 of Scudder et al. for reference to system comprising multiple devices, i.e. D, CEs, PEs, Ps, and S including a device comprising one or more network interfaces, a processor, an a memory storing computer-readable instructions executed by the processor to perform a method).  Scudder et al. also discloses 1) receiving, by the data forwarding device on a label switched path (LSP), a data packet (See page 4 paragraph 43, page 7 paragraph 68, and Figure 9 of Scudder et al. for reference to receiving an MPLS data packet, i.e. a packet received over a LSP).  Scudder et al. further discloses 2) determining a next hop of the data packet received (See page 6 paragraph 53, page 7 paragraph 68, and Figures 5 and 9 of Scudder et al. for reference to extracting an MPLS label stack from the received packet and performing a lookup in a forwarding table, wherein the lookup determines the packet’s next hop based on the label stack).  Scudder et al. also discloses 3) determining whether or not the next hop is reachable (See page 7 paragraph 64, page 8 paragraph 69, and Figures 8 and 9 of Scudder et al. for reference to determining whether FRR operations are currently being performed for packets containing the label indicating the next hop, wherein if FRR operations are being performed, it is an indication that the next hop is not reachable).  Scudder et al. further discloses 4) responsive to determining that the next hop is not reachable, A) determining whether or not the data packet received includes information identifying that the data packet had made a backup detour, and B) responsive to the determination that the data packet received includes the information identifying that the data packet had made a backup detour, -(See page 8 paragraph 70 and Figure 9 of Scudder et al. for reference to in step 940 analyzing the FRR information to determine whether a FRR has already been performed for the packet, and if it is determined that a further FRR is not permitted, dropping the packet in step 955).  Scudder et al. also discloses otherwise, responsive to a determination that the data packet received does not include information identifying that the data packet had made a backup detour, -determining (i) a backup next hop and (ii) a forwarding label associated with the backup next hop, and -adding to the data packet, the forwarding label and information indicating that a backup detour is being made, to generate an updated data packet; and -forwarding, by the data forwarding device, the updated data packet to the backup next hop (See page 3 paragraph 20, page 7 paragraph 66, page 8 paragraphs 70-72, and Figure 9 of Scudder et al. for reference to if it is determined that the packet has not been previously FRR protected, i.e. it does not include the FRR information indicating previous FRR, the received data packet is forwarded to its backup next hop destination at step 965, wherein the forwarding comprises popping off the top-most label from the label stack and then pushing a new label indicating the packet’s next hop onto the top of the stack and well as adding the FRR information indicating that a reroute is being performed).  Scudder et al. further discloses otherwise, responsive to determining that the further next hop is reachable, forwarding the data packet using a forwarding label associated with the further next hop (See page 8 paragraph 69 and Figure 9 of Scudder et al. for reference to if it is determined that FRR operations are not currently underway, i.e. meaning the next hop is currently reachable, the received data packet is forwarded to its next hop destination at step 935).  Although Scudder et al. teaches various embodiments of indicating that a packet has been rerouted using FRR including adding an FFR bit (See Figure 3 of Scudder et al.), using different session IDs indicating a packet has been rerouted according to FRR (See Figure 4 of Scudder et al.), using EXP bits to indicate a packet’s FRR status (See Figure 5 of Scudder et al.), and setting a specific TTL field value in a VPN label to indicate a packet has been FRR rerouted (See Figure 6 of Scudder et al.), Scudder et al. does not specifically disclose using a further label indicating that a backup detour is being made.  However, Filsfils et al., in the field of communications, discloses that a FRR rerouted packet may be indicated by including a VPN label in a data packet in addition to a next hop forwarding IGP label, wherein the VPN label includes different values indicating whether the data packet is protected, i.e. FRR rerouted, or non-protected, i.e. not FRR rerouted (See page 5 paragraphs 49-50, page 8 paragraph 68, and Figure 3 of Filsfils et al.).  It has been held that substituting different prior art techniques of performing the same function are merely obvious variations of the prior art.  In this specific case, substituting any one of the embodiments disclose by Scudder et al. used to indicate that a packet has been rerouted according to FRR (i.e. the embodiments of Figure 3-6 of Scudder et al.) with the embodiment of Filsfils et al. using a further label indicating a packet has been rerouted according to FRR (i.e. the embodiment of Figure 4 of Filsfils et al.) is merely an obvious variation of the prior art since the different embodiments each result in the same advantage of allowing a device receiving a data packet to determine whether or not the data packet has been subjected to a FRR reroute.  Therefore, the claimed 
With respect to claim 15, as shown above in the rejection of claim 14, Filsfils et al. renders obvious using a further label indicating that a backup detour is being made (See page 5 paragraphs 49-50, page 8 paragraph 68, and Figure 3 of Filsfils et al.). Filsfils et al. also discloses wherein the information indicating that a backup detour is being made is one of (A) a special purpose label, (B) an extended special purpose label, and (C) an allocated label (See page 8 paragraph 68 of Filsfils et al. for reference to different VPN labels being allocated to indicate FRR protected packets, i.e. the labels are allocated labels).  Thus, this claim is rendered obvious for the same reasons as applied above to claim 14.
With respect to claim 17, Scudder et al. discloses wherein the backup next hop is part of one of (A) a detour LSP, (B) a backup tunnel, (C) a bypass tunnel, (D) an NHOP bypass tunnel, (E) an NNHOP bypass tunnel, and (F) a backup LSP (See pages 4-5 paragraphs 42-43 of Scudder et al. for reference to backup next hop being part of a backup tunnel or MPLS LSP).
With respect to claim 18, Scudder et al. discloses the system further comprising a second data forwarding device including a) at least one communications interface; b) at least one processor; and c) at least one storage device storing processor-executable instructions which, when executed by the at least one processor, cause the at least one processor to perform a method (See page 4 paragraph 42, pages 6-7 paragraphs 58-60, and Figures 2 and 7 of Scudder et al. for reference to system comprising multiple devices, i.e. D, CEs, PEs, Ps, and S including multiple devices comprising one or more network interfaces, a processor, an a memory storing computer-readable instructions executed by the processor to perform a method).  Scudder et al. also discloses 1) receiving, by the second data forwarding device on the LSP, an instance of the data packet, wherein the instance of the data packet includes an incoming label (See page 4 paragraph 43, page 7 paragraph 68, and Figure 9 of Scudder et al. for reference to receiving an MPLS data packet, i.e. a packet received over a LSP, wherein another device, i.e. a second data forwarding device, may receive a packet from the first data forwarding device and perform the same packet processing steps shown in Figure 9).  Scudder et al. further discloses 2) determining by the second data forwarding device a further next hop of the instance of the data packet received using the incoming label (See page 6 paragraph 53, page 7 paragraph 68, and Figures 5 and 9 of Scudder et al. for reference to extracting an MPLS label stack from the received packet and performing a lookup in a forwarding table, wherein the lookup determines the packet’s further next hop based on the label stack).  Scudder et al. also discloses 3) determining by the second data forwarding device whether or not the further next hop is reachable (See page 7 paragraph 64, page 8 paragraph 69, and Figures 8 and 9 of Scudder et al. for reference to determining whether FRR operations are currently being performed for packets containing the label indicating the next hop, wherein if FRR operations are being performed, it is an indication that the next hop is not reachable).  Scudder et al. further discloses 4) responsive to determining that the further next hop is not reachable, determining by the second data forwarding device whether or not the instance of the data packet received includes the other label (See page 8 paragraph 70 and Figure 9 of Scudder et al. for reference to in step 940 analyzing the FRR information to determine whether a FRR has already been performed for the packet, and if it is determined that a further FRR is not permitted, dropping the packet in step 955).  Scudder et al. also discloses otherwise, responsive to determining that the further next hop is reachable, popping the incoming label of the instance of the data packet, removing the other label indicating that a backup detour was made if the other label indicating that a backup detour was made is at the top a label stack associated with the instance of the data packet, adding an outgoing label if the next hop includes an outgoing label, and forwarding the instance of the data packet using the further next hop (See page 3 paragraph 20, page 8 paragraph 69, and Figure 9 of Scudder et al. for reference to if it is determined that FRR operations are not currently underway, i.e. meaning the next hop is currently reachable, the received data packet is forwarded to its further next hop destination at step 935, wherein the forwarding comprises popping off the top-most label from the label stack, i.e. wherein if the top-most label includes the FRR information indicating FRR has been performed this information is popped off with the top-most label, and then pushing a new label indicating the packet’s next hop onto the top of the stack).  As shown above in the rejection of claim 1, Filsfils et al. renders obvious using a further label indicating that a backup detour is being made (See page 5 paragraphs 49-50, page 8 paragraph 68, and Figure 3 of Filsfils et al.).  Thus, this claim is rendered obvious for the same reasons as applied above to claim 14.
With respect to claim 19, Scudder et al. discloses wherein the backup detour is a segment routed (SR) path defined by a stack of labels (See page 3 paragraph 20 and page 7 paragraph 66 for reference to the paths including the backup paths being defined by stacks of labels used to identify next hops for the packet, such that they are segment routed paths).

Claims, 7, 12, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Scudder et al. in view of Filsfils et al., and in further view of Esale et al. (U.S. Publication US 2013/0301403 A1).
With respect to claims 7 and 16, Scudder et al. discloses wherein the backup next hop points to a backup LSP (See page 5 paragraph 43 and page 7 paragraph 66 of Scudder et al. for reference to the paths being MPSL paths, i.e. LSPs, such that the backup next hop points to a backup LSP).  Although Scudder et al. does disclose using backup paths that may be statically configured or dynamically learned (See page 7 paragraph 66 of Scudder et al.), Scudder et al. does not specifically disclose any manner in which the backup paths may be learned.  Specifically, Scudder et al. does not disclose wherein the backup LSP includes a plurality of data forwarding devices, and wherein each of the data forwarding devices included in the backup LSP have used control signaling to indicate that they are capable of processing the further label indicating that a backup detour is being made.
With respect to claims 12 and 20, although Scudder et al. does indicate a desire to avoid loops (See page 4 paragraph 42 of Scudder et al.), Scudder et al. does not specifically disclose wherein the backup detour is a loop-free alternative (LFA) path.
With respect to claims 7, 12, 16, and 20, Esale et al., in the field of communications disclose configuring LFA paths as backup paths setup via the exchange of control information, i.e. using RSVP, between the devices of the paths (See pages 3-4 paragraphs 34-37, pages 9-10 paragraphs 94-97, and Figure 7 of Esale et al.).  Using control messaging to set up backup LFA paths has the advantage of providing for a means of dynamically determining and configuring backup paths for use in a network.  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Esale et al., to combine using control messaging to set up backup LFA paths, as suggested by Esale et al., with the system and method of Scudder et al., with the motivation being to provide for a means of dynamically determining and configuring backup paths for use in a network.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154.  The examiner can normally be reached on M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JASON E MATTIS/Primary Examiner, Art Unit 2461